SEPARATE CONCURRING OPINION.
GRAVES, J.
— I concur in the result reached by our brother Woodson in this case, but am not certain that I follow all of his reasoning. That my position may not be misunderstood I prefer to state it in my own way. The bill in equity involved in this case is' one which simply charged the defendant therein, the petitioner herein, with ‘ ‘ setting up and keeping a common bawdyhouse in Jefferson City, Missouri.” Upon this petition the temporary injunction was granted, and for the violation of which petitioner was deprived of her liberty. To my mind the trouble with this petition is that it states no cause, of equitable cognizance, but as I see it, not for the reasons stated by my brother.
I adhere strictly to the rule announced in State ex rel. v. Canty, 207 Mo. 439, and State ex rel. v. Lamb, 237 Mo. 437. I do not understand those eases to say that a court of equity will enjoin a crime, but they do announce the doctrine that when a given state of facts shows a public nuisance, then a court of equity will enjoin the doing of the acts which make up and constitute the public nuisance, although such acts or some of them may within themselves be crimes.
Now at common law the mere maintenance of a bawdyhouse was a public nuisance. Thus in 14 Cyc. 484 it is said: “A bawdyhouse was a public nuisance at common law, because it drew together lewd and debauched persons, thus tending to disturb the peace and 'to increase immorality among the people.”
By statute it has been made a crime, but the making of it a crime has not destroyed its character as a public nuisance, and therefore the jurisdiction of equity over it as a public nuisance. At the instance of the *622State, through its law officers, public nuisances may be abated, as can private nuisances at the instance of the individual.
But all this does not help- the State in this case. The petition for equitable relief should have averred in direct terms that the defendant was maintaining a public nuisance, but the term “public nuisance” is not found therein. On the other hand the criminal name for the act is used throughout. It may appear to be a refinement to say, that in law the keeping of a bawdy-house is a public nuisance, and yet say that a petition in equity which says the defendant is keeping a bawdy-house does not charge her with maintaining a public nuisance. But when we consider the fact that equity can only také hold of the subject upon the theory of there being a public nuisance, it is clear that the charge in the bill should specifically aver a public nuisance. This of course should be followed by specifications. The bill in this case, upon which the temporary injunction was granted,- does not so charge, and therefore stated no cause in equity.